DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements 
Claims 1-140 and 162-302 are cancelled
Claims 141-161 are pending

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed 10/26/2021 has been entered.
 
Response to Arguments

Applicant's arguments filed 10/26/2021 have been fully considered but they are not persuasive. The rejections are maintained. 


35 USC 101

	Applicant argues on pages 9-10 

	As to the Examiner's characterization of the claims, Applicant respectfully disagrees with the Examiner's positions that the claims "fall under the abstract idea grouping of a mental process[] because the limitations can be performed in the human mind[] or by a human using a pen and paper," and the claims "deal with managing projects and personnel which deals with certain methods of organizing human activity."
OA at 10.

	Examiner respectfully disagrees. 

For example but for the language of a processor and non-transitory computer readable medium the claims language encompasses a user simply making a table, associating a communication rule with the table, determining when to implement the communication rule with respect to a specific value, and communicating a message with respect to implementing communication rule. These limitations can be performed without the use of a computer. Simply adding general purpose computers post-hoc to an abstract idea does not take away from the fact that abstract ideas are still recited. The claims merely invoke general purpose computer components as a tool to carry out the abstract idea.


Applicant argues on page 11-12 

For example, the human mind is not equipped to perform the claim limitations, such as, for example, "display a graphical user interface upon a selection of a specific cell in the table," "wherein the graphical user interface includes a communications rule for presenting a logical construction tool including a phrasal template enabling phrasal editing," "the communications rule further includes a trigger that automatically activates when a specific value in the specific cell meets a criterion of an edited phrasal template," "create an item including the message," and "update the table with the item."

This is still considered an abstract idea. The claims are merely displaying information and allowing a tool to enable phrasal editing. The user can display information without the use of a graphical user interface, such as displaying information on a piece of paper or on a board. The user can also write phrases and edit them on a piece of paper. 
The graphical user interface (i.e. displaying information in a computer environment) is invoked as a tool to implement instructions of the abstract idea and it merely limits the abstract idea in a field of use/particular technology which does not provide practical application/significantly more to the abstract idea (MPEP 2106.05 (f) & (h)).


Applicant argues on pages 13

Furthermore, under the 2019 PEG, the claims cannot be fairly said to recite "Certain Methods of Organizing Human Activity," such as managing personal behavior or relationships or interactions between people. The Examiner asserts that "[t]he claims also deal with managing projects and personnel which deals with certain methods of organizing human activity." OA at 3. However, the claims do not recite "social activities, teaching, and following rules or instructions. M.P.E.P. § 2104.06(a)(2)(II)(C) (defining the sub-grouping "managing personal behavior or relationships or interactions between people").

	Examiner respectfully disagrees. 

	The claims also deal with managing projects and personnel which deals with certain methods of organizing human activity ((business relations) managing personal relationships or interactions between people) (See para 0003 of Applicant’s specification). In, addition, the Applicant made no mention of how the claims do not fall in the abstract idea grouping of certain methods of organizing human activity with respect to the Examiner’s assertion, but merely pointed to social activities, teaching, and following rules or instructions which the Examiner did not state. 



Applicant argues on page 15

However, the combination of steps and elements, when analyzed as a whole, sufficiently ensures that the claim as a whole integrates any alleged judicial exception into a practical application of the exception.

Examiner respectfully disagrees. 

The additional elements (e.g. processor, data structure, GUI, devices, and non-transitory computer readable medium) are invoked as a tool to implement instructions of the abstract idea and it merely limits the abstract idea in a field of use/particular technology which does not provide practical application/significantly more to the abstract idea (MPEP 2106.05 (f) & (h))

In addition, when looking at these additional elements individually, the additional elements are purely functional and generic, the applicant specifications states a general purpose computer configurations as seen in para 0192 and 1007.  

When looking at the additional elements in combination, the applicant’s specification merely states a general purpose computer as seen in para 0192 and 1007. The computer components add nothing that is not already present when the steps are considered separately.


Applicant argues on page 18 

The M.P.E.P. explains that a "specific, structured graphical user interface that improves the accuracy," is an improvement to any other technology or technical field and qualify as "significantly more." M.P.E.P. § 2106.05(a)(II) (citing Trading Techs. Int'/, Inc. v. CQG, Inc., 675 Fed. App'x 1001 (Fed. Cir. 2017)). Based on this guidance, Applicant's claims recite elements that amount to "significantly more" because they recite specifically structured graphical user interfaces.

Examiner respectfully disagrees. 

The claims nor the specification provide a statement such as the graphical user interface improves the accuracy. In addition, the applicant has not shown how the graphical user interface improves accuracy compared to previous graphical user interface. In addition, the claims are not even solving a technical problem but a business problem. The Applicant’s specification in para 0003 talk about managing a project such as the acts of organizing, planning, and management of resources. This is a business problem and not a technical problem. A technical problem is seen in the court case of McRO. The patents in McRO were an improvement on 3-D animation wherein the prior art comprised that "for each keyframe, the artist would look at the screen and, relying on her judgment, manipulate the character model until it looked right — a visual and 

The Applicant argues Berkheimer on pages 19-21, Applicant states

As outlined in the Berkheimer Memo, "an examiner should conclude that an element (or combination of elements) represents well-understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry." Berkheimer Memo at 3 (emphasis added). Moreover, the Berkheimer Memo instructs that…

Examiner respectfully disagrees. 

Examiner did not use the language well understood, routine, or conventional when rejecting the claims under 35 USC 101, the 101 rejection was not on the basis of step 2b being well understood, routine, or conventional but rather in the manner of "apply it.” The consideration of well understood, routine, or conventional is only one consideration of step 2B, it is not the sole consideration.





35 USC 102

	Applicant argues on page 24-25 

	Dvorkin fails to disclose "display a graphical user interface upon a selection of a specific cell in the table, wherein the graphical user interface includes a communications rule"

	Examiner respectfully disagrees. 

Dvorkin teaches display a graphical user interface upon a selection of a specific cell in the table (See figure 6A and 6B) This shows that if a user selects a cell in the table such as “contact center glip bot” then a user graphical interface is seen to make a communication rule. 
wherein the graphical user interface includes a communications rule for presenting a logical statement construction tool including a phrasal template enabling phrasal editing The graphical user interface here shows communication rules of when to send a notification and the user is able to make this rule by making a logical statement that includes a phrasal editing template to include words such as or/and/btn/ more than/etc as seen in figure 6D. 




Applicant argues on page 25

However, Dvorkin fails to disclose "wherein the graphical user interface includes a communications rule for presenting a logical statement construction tool including a phrasal template enabling phrasal editing," as required by amended independent claim 141. (Emphasis added).

Examiner respectfully disagrees. 

Dvorkin teaches wherein the graphical user interface includes a communications rule for presenting a logical statement construction tool including a phrasal template enabling phrasal editing The graphical user interface here shows communication rules of when to send a notification and the user is able to make this rule by making a logical statement that includes a phrasal editing template to include words such as or/and/btn/ more than/etc as seen in figure 6D. 
Enable association of a communications rule with a specific cell of the table (See figure 6A, 6B, 6C and 6D) The communication rule is associated with the specific cell of the “contact center glip bot” seen on the table on the left hand side of figure 6A. 


	Applicant argues on page 27 


"update the table with the item to reflect that the criterion of the communications rule is met," as required by amended independent claim 141.

	Examiner respectfully disagrees. 

Dvorkin teaches create an item including the message (See figure 8C) An item is made including a the message such as the collaborative chat session. (See para 0085- FIG. 8C shows a display 800 c on a device (such as a workstation at a contact center or a mobile device) associated with a user. As shown in FIG. 8C, the user sent a message to the unavailable agents James Smith, Billy Kidd and Doris Day and James Dean and instructed them to login back to the queue from the training course. The collaborative communication environment also allows the agents to respond to the instruction sent by the supervisor Jessy Supp in the same conversation.)

and -2-Application No.: 17/1 43,475 Attorney Docket No.: 15326.0004-00000update the table with the item to reflect that the criterion of the communications rule is met. (See figure 6A and 8C) The table on the left hand side is updated with respect to the “plat customer agent” section because this section is updated with the item at the bottom and it reflects that a criterion was met because the message says “service has dropped down.”



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 141-161 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.
Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from 2019 Revised Patent Subject Matter Eligibility Guidance), claims 141-161 are directed to the statutory category of a method, system, and non-transitory computer readable medium.
Regarding step 2A-1, Claims 141-161 recite a Judicial Exception. Exemplary independent claim 141 and similarly claims 153 and 160 recite the limitations of 

generate a table containing cells for holding values… enable association of the communications rule with the specific cell of the table, wherein the communications rule further includes a trigger that automatically activates when a specific value in the specific cell meets a criterion of an edited phrasal template; trigger the communications rule when the specific value in the specific cell meets the criterion; communicate, upon triggering of the communications rule, a message relating to the specific value in the specific cell meeting the criterion…create an item including the message: and -2-Application No.: 17/1 43,475Attorney Docket No.: 15326.0004-00000update the table with the item to reflect that the criterion of the communications rule is met.

These limitations, as drafted, are a process that, under its broadest reasonable interpretation cover concepts of collecting/receiving data as well as determining/analyzing data. The claim limitations fall under the abstract idea grouping of mental process, because the limitations can be performed in the human mind, or by a human using a pen and paper.  For example but for the language of a processor and non-transitory computer readable medium the claims language encompasses a user simply making a table, associating a communication rule with the table, determining when to implement the communication rule with respect to a specific value, and communicating a message with respect to implementing communication rule. 
The claims also deal with managing projects and personnel which deals with certain methods of organizing human activity ((business relations) managing personal relationships or interactions between people) (See para 0003 of Applicant’s specification). It is clear the limitations recite these abstract idea groupings, but for the recitations of generic computer components. The mere nominal recitations of generic computer components does not take the limitations out of the mental process and certain methods of organizing human activity grouping. The claims are focused on the combination of these abstract idea processes. 


Regarding step 2A-2- This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components or software. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.	
	Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims. For example, the dependent claims further describe 
Regarding step 2B the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim 141 recites
System, processor, application
Claims 141, 153, and 160 recite graphical user interface and logical statement construction tool
Claim 145 states separate application
Claims 146, 154, and 161 recites communication application
Claim 147 and 155 recites third part application
Claim 153 recites processor, non-transitory computer readable medium, application
Claim 160 recites method, however method is not considered an additional element, claim 160 states application as well

When looking at these additional elements individually, the additional elements are purely functional and generic, the applicant specifications states a general purpose computer configurations as seen in para 0192 and 1007.  
When looking at the additional elements in combination, the applicant’s specification merely states a general purpose computer as seen in para 0192 and 1007. The computer components add nothing that is not already present when the steps are considered separately. See MPEP 2106.05

Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, recitations of generic computer structure to perform generic computer functions that are used to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 141-161 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 141-161 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dvorkin et al. (US20190208058A1) herein Dvorkin.

Regarding claim 141 and similarly claims 153 and 160, Dvorkin teaches 

A system…at least one processor configured to (See figure 1 which shows a system) (See para 0004-In one disclosed embodiment, a system for managing events at a contact center is disclosed. The system comprises a memory and at least one processor. )

A non-transitory computer readable medium containing instructions for an application that when executed by at least one processor, causes the at least one processor to perform operations comprising: (See para 0006-In another disclosed embodiment, a non-transitory computer readable medium is disclosed. The non-transitory computer readable medium stores a set of instructions that is executable by at least one processor of a contact center server to cause the contact center server to perform a method for managing events at a contact center.)

A method (See para 0005- In another disclosed embodiment, a computer-implemented method for managing events at a contact center) 

generate a table containing cells for holding values (See Figure 6A. This shows a table on the left hand side that includes rows with information such as people, contact center glip bot, teams, sales agent, and service team. This table is generated on the user display). 

display a graphical user interface upon a selection of a specific cell in the table (See figure 6A and 6B) This shows that if a user selects a cell in the table such as “contact center glip bot” then a user graphical interface is seen to make a communication rule. 

wherein the graphical user interface includes a communications rule for presenting a logical statement construction tool including a phrasal template enabling phrasal editing The graphical user interface here shows communication rules of when to send a notification and the user is able to make this rule by making a logical statement that includes a phrasal editing template to include words such as or/and/btn/ more than/etc as seen in figure 6D. 

enable association of a communications rule with a specific cell of the table (See figure 6A, 6B, 6C and 6D) The communication rule is associated with the specific cell of the “contact center glip bot” seen on the table on the left hand side of figure 6A. 

wherein the communications rule further includes a trigger that automatically activates when a specific value in the specific cell meets a criterion of an edited phrasal template (See para 0072- In some embodiments, the user 

trigger the communications rule when the specific value in the specific cell meets the criterion (See figure 6F) This shows an alert rule (i.e. communication rule) is triggered when specific criterion of the conditions are met such as inbound calls being handled less than 60%. This triggers a communication sent to the designated people. 

communicate, upon triggering of the communications rule, a message relating to the specific value in the specific cell meeting the criterion. (See para 0081-FIG. 7 is an example contact center notification 700, consistent with the disclosed embodiments. As shown in FIG. 7, when a service level at the contact center drops below the threshold configured by the user, the user receives a notification from a contact center server associated with the contact center, such as the contact center server 140, notifying the occurrence of the event.) This shows a message is communicated to the user when conditions are met. 

create an item including the message (See figure 8C) An item is made including a the message such as the collaborative chat session. (See para 0085- FIG. 8C shows a display 800 c on a device (such as a workstation at a contact 

and -2-Application No.: 17/1 43,475 Attorney Docket No.: 15326.0004-00000update the table with the item to reflect that the criterion of the communications rule is met. (See figure 6A and 8C) The table on the left hand side is updated with respect to the “plat customer agent” section because this section is updated with the item at the bottom and it reflects that a criterion was met because the message says “service has dropped down.”



Regarding claim 142 Dvorkin further teaches 

wherein the message includes a notice that the specific value meets the criterion (See fig. 7) (See para 0081-FIG. 7 is an example contact center notification 700, consistent with the disclosed embodiments. As shown in FIG. 7, when a service level at the contact center drops below the threshold configured by the user, the user receives a notification from a contact center server associated with the contact center, such as the contact center server 140, notifying the occurrence of the event. The notification may be received at a device associated with the user, such as a mobile device operating in a 

Regarding claim 143 Dvorkin further teaches 

wherein the message includes at least one of a text message, email message, video message, or voice message (See fig. 7) Figure 7 shows a text message being seen by a user device. In addition, the art is capable of other forms of communication such as the following (See para 0029-using associated user devices (e.g., one or more user devices 220A-220E) to engage in communications, such as instant messaging (IM), chat, email, voice over IP (VoIP) phone call, audio or video conferencing, etc) 

Regarding claim 144 Dvorkin further teaches 

wherein the message includes the specific value. (See fig. 7) Figure 7 shows the specific value which shows 53%. The value satisfies the criterion to trigger an alert. 

Regarding claim 145 Dvorkin further teaches 

wherein the message transmits the specific value to a separate application for use in a calculation by the separate application. (See para 0081- In some embodiments, the notification may include a link for the user to access an application for workflow management so as to improve the service level at the contact center.) This shows the message transmits the specific value to separate application of workflow management. Examiner interprets this to mean fig. 7 includes a link to take the user to workflow management application seen in fig. 8A. 
for use in a calculation by the separate application The application seen in fig. 8A uses the information gathered with respect to the specific value to calculate values with respect to time as seen in figure 8D, which shows an updated call percentage value with respect to time. 

Regarding claim 146 and similarly claim 154 and 161, Dvorkin further teaches 

wherein the triggering of the communications rule initiates an accessing of a communications application (See fig. 8B) Figure 8B shows that once an alert is triggered a new communication window is seen where the user can communicated with multiple other individuals. Communications can be done with respect to applications as seen here (See para 0033- User devices 220A-220E 

and wherein the communicating includes transmitting data relating to the specific value to the communications application for transmission. (See fig. 8B) The user who initiates the conversation is able to send certain information about the alert to other people. For example, a user can send the message of “inbound calls being 53%” to multiple people in the conversation window. 

Regarding claim 147 and similarly claim 155 Dvorkin further teaches 

wherein the communications application is a third-party application accessed by the communications rule. (See fig. 8B) This shows a communication application which is seen after an alert is triggered. Communications can be done with respect to applications as seen here (See para 0033- User devices 220A-220E may also include one or more software applications that facilitate the user devices to engage in communications, such as IM, text messages, EMAIL, VoIP, video conferences, with one another.) And these applications can be third party application such as those seen from google or apple. (See para 0043-By way of example, the operating system 334 may include Microsoft Windows™, Unix™, Linux™, Apple™ operating systems, Personal Digital Assistant (PDA) type operating systems, such as Apple iOS, Google Android, Blackberry OS, or other 334.)

Regarding claim 148 Dvorkin further teaches 

wherein the triggering of the communications rule occurs periodically (See para 0072- For the notifications assigned with a high priority, the contact center server may keep sending the notifications to the user periodically in a relatively short time interval until the event no longer exists. For the notifications assigned with a low priority, the contact center server may only send the notification once to the user upon detecting the occurrence of the event, or send the notification to the user periodically in a longer time interval until the event no longer exists.) This shows the system is able to send the notification which is a triggering of the communication rule periodically such as continuously or over a long interval. 

Regarding claim 149 and similarly claim 156 Dvorkin further teaches 

wherein the message is configured to trigger transmission of an additional message. (See para 0078- FIG. 6D shows another display 600 d on a device (such as a workstation at a contact center or a mobile device) associated with a user. As shown in FIG. 6D, the user configures the name of the notification as “Plat Cust Queue—Service Level,” and configures the notification to be sent to the user and to the platinum agents team. ) This shows additional message is 

Regarding claim 150 and similarly claim 157 Dvorkin further teaches 

wherein the additional message includes data sent to the table (See para 0078- FIG. 6D shows another display 600 d on a device (such as a workstation at a contact center or a mobile device) associated with a user. As shown in FIG. 6D, the user configures the name of the notification as “Plat Cust Queue—Service Level,” and configures the notification to be sent to the user and to the platinum agents team. ) This shows additional message is sent to the platinum agents team with respect to the alert. The additional message will have data that was sent to the table such as the various conditions the user outlined in fig. 6C and 6D

Regarding claim 151 and similarly claim 158 Dvorkin further teaches 

wherein the additional message includes data sent to another table. (See para 0078- FIG. 6D shows another display 600 d on a device (such as a workstation at a contact center or a mobile device) associated with a user. As shown in FIG. 6D, the user configures the name of the notification as “Plat Cust Queue—Service Level,” and configures the notification to be sent to the user and to the platinum agents team. ) This shows additional message is sent to the 

Regarding claim 152, Dvorkin further teaches 

wherein the criterion includes a permission setting for enabling transmission of the message. (See para 0071- In some embodiments, the notification may be provided to the user only if the user satisfies a predefined criterion. For example, the notification may be only available to supervisors at the contact center and may not be available to other personnel at the contact center. As another example, the notification may be only provided to supervisors with expertise in resolution of issues relating to the event. In some implementations, the notification may be provided to both supervisors and agents of the contact center. The contact center server may identify whether the user is permitted to receive notifications and provide a notification only if there is permission.) This shows the system is able to put in a permission setting such as satisfying some sort of criterion with the user, such as the user being a supervisor. 

Regarding claim 159, Dvorkin further teaches 

wherein the criterion includes a permission setting set by the user for enabling transmission of the message. (See figure 6B) This shows permission setting set by the user in the “send alert to” field. This shows the user has given permission of the alert to be sent to the following personnel. 

Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
	Makovsky et al. (20190306009) Discloses An alert management system for a configuration management database (CMDB) platform includes a client instance configured to: apply a first filter of an alert rule to CMDB alerts to select a first alert based on context of the first alert and apply a second filter of the alert rule to the CMDB alerts to select a second alert based on context of the second alert, wherein the context of the first and second alerts includes details regarding the first and second alerts and associated configuration items (CIs).

	Post et al. (20130041958) Discloses a method, system and non-transitory computer-readable medium for project management database update for a project management application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA IQBAL whose telephone number is (469)295-9241. The examiner can normally be reached Monday Thru Friday 9:30am-7:30 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUSTAFA IQBAL/Examiner, Art Unit 3683